Citation Nr: 1639742	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from January 2007, September 2007, and May 2008 decisions of the Portland, Oregon RO (hereinafter Agency of Original Jurisdiction (AOJ)).

In the January 2007 decision, the AOJ determined that the Veteran had filed an untimely substantive appeal with respect to a March 30, 2006 statement of the case (SOC) on the issue of entitlement to service connection for PTSD.  In March 2007, the Veteran filed a notice of disagreement (NOD). 

In the September 2007 decision, the AOJ denied a service connection claim for depression, and denied an application to reopen a service connection claim for PTSD.

In the May 2008 rating decision, the AOJ denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder, panic attacks and anxiety. 

In July 2008, the Veteran filed an NOD with respect to the application to reopen a claim for service connection for PTSD, the claim for service connection for depression, and the claims for compensation under the provisions of 38 U.S.C.A. § 1151.  An SOC on all issues was issued in September 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the paper claims file.

In a February 2013 decision, the Board denied the matter regarding timeliness of the substantive appeal filed following the March 30, 2000 SOC; granted the application to reopen the claim for service connection for PTSD; and remanded the reopened claim, along with the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC)  After accomplishing the requested action, the AMC continued to deny the claims (as reflected in a June 2013 SSOC), and returned the matters remaining on appeal. 

In a September 2014 decision, the Board denied service connection for PTSD, an acquired psychiatric disorder other than PTSD, as well as denied entitlement to compensation, pursuant to the provisions 38 U.S.C. § 1151, for a seizure disorder, panic attacks, and anxiety, each claimed as resulting from VA treatment (or the lack thereof).

Following appeal, in a February 2016 Memorandum Decision, the United States Court of Appeals for Veterans' Claims (Court) affirmed the Board's decision with respect to the denial of compensation benefits for a seizure disorder, but vacated that portion of the September 2014 Board decision denying claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD, and remanded these matters to the Board for action consistent with the Memorandum Decision.  The Veteran additionally appealed the February 2016 denial of service connection for a seizure disorder, which was affirmed by the Court.  The remaining claims addressed in the Board's September 2014 decision were not appealed.

In addition to the paper file, the Veteran's claims file consists of paperless, electronic records in files stored in the Veterans Benefits Management System (VBMS) and Virtual VA.

For the reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Based on points raised in the Memorandum Decision and further  review of the claims file, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran has alleged that he manifests a psychiatric disorder, claimed as PTSD, as a result of a personal assault during active service.  

h With respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304 (f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate a  veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(3).

The Veteran has provided multiple histories regarding his pre-service, in-service and post-service history which are inconsistent and, at times, contradictory.  For example, the Veteran provided an account of his childhood circumstances to a VA clinician in June 2002 which starkly contrasts with the history provided to a VA examiner in October 2003.

The Veteran has alleged being subject to a personal assault during his boot camp experience.  His service personnel records include his reference to being "kicked out" of the Navy for "maltreatment" and reporting his superior for putting hands on him.  However, a November 21, 1968 statement by the Veteran includes an acknowledgment from the Veteran that he had done wrong.  He had requested another chance to stay in the Navy.  A November 25, 1968 psychiatric assessment described the Veteran as being problematic from an attitude and disciplinary basis. He was administratively discharged due to unsuitability. 

The record includes conflicting opinions between an October 2003 VA examiner and a July 25, 2007 VA examiner letter as to whether the Veteran meets Criterion A for a PTSD diagnosis-whether the claimed personal assault stressor(s) involved a response of fear, helplessness or horror.  The record also contains assessments that the Veteran manifests depression and anger since the inservice assault.  

In May 2013, the Veteran a VA mental disorders examination.  In that examination report, the examiner noted interview of the Veteran and review of the entire claims file.  This examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and, instead, diagnosed anxiety disorder NOS, depressive disorder NOS, and antisocial personality disorder.

At that time, the Veteran reported a pre-service history of graduating high school, which the examiner noted was inconsistent with records wherein he reported quitting school in the 10th grade.  The Veteran admitted to fighting regularly, and stealing cars, as a teen.  In fact, he reported stealing over 30 cars with a judge giving him the choice of going to prison or enlisting in the Navy.  Since service, the Veteran had multiple arrests for assault, grand theft auto, manufacturing and distributing drugs, and insurance fraud.

Following mental status examination and review of the claims file, the May 2013 VA examiner found inadequate evidence that the Veteran had been assaulted in service.  First, there was no documentation of physical injury or psychological problems as a result of the alleged assault.  The examiner acknowledged letters written by the Veteran which mentioned that his CC laid hands on him, but his description of the alleged assaults did not involve a threat of death or serious injury.  Thus, the evidence did not support Criterion A which was necessary for a diagnosis of PTSD. The Veteran also did not report fearfulness or helplessness at the time of the alleged assaults.  Rather, the Veteran felt anger and threatened his NCO. The examiner further noted that the Veteran's discharge examination did not show any psychiatric or medical difficulties.  Furthermore, the Veteran's records reflected that he attempted to rejoin the Navy and/or Marines after his discharge which indicated that he was not fearful of returning to the Navy. 

Second, the examiner found no indication in the Veteran's service records of a behavior change or change in performance during his brief military career.  Rather, the Veteran had a pattern of antisocial behavior prior to the military which included multiple car thefts and fighting.  The examiner noted that the Veteran's service records included his report of legal difficulties prior to entering service.  It was opined that the Veteran's antisocial behavior existed prior to entering the military, as documented in service records, and that his military conduct was a continuation rather than a change of his pre-service conduct. 

With regard to the diagnosis of anxiety disorder NOS, the VA examiner stated that the Veteran's irritability and aggressiveness were most likely related to an anti-social personality disorder.  The examiner did not find anxiety symptoms related to the alleged assaults.  As to depressive disorder NOS, the Veteran reported mild, transient depression related to having retired from his occupation as an iron worker due to a work-related injury.  His depression was related to current life events and not events in service.  The examiner finally opined that the Veteran exhibited characteristics of antisocial personality disorder due to fighting regularly as a teen and stealing and wrecking over 30 cars prior to service.  In service, the Veteran showed defiance towards authority, threatened his squad leader and ignored orders. After service, the Veteran had multiple arrests for assault, grand theft auto, manufacturing and distributing drugs, and insurance fraud.  Overall, the VA examiner opined that the current psychiatric diagnoses were less likely than not incurred in service, or caused by an event in service.

In the Memorandum Decision, the Court  indicated that the May 2013 examiner's opinion was lacking in several respects, to include that the examiner did not provide a sufficient etiology  opinion concerning the Veteran's diagnosis of a depressive disorder NOS and or anxiety disorder NOS.  Additionally, the Court found that the May 2013 examiner's opinion concerning the Veteran's credibility was at odds with the Board's determination of such issue. [The Board notes, parenthetically, that, in this regard, the Court appears to  alluding to the portion of the decision in which the Board  found that there was some sort of physical contact between the Veteran and his superior officer during service.
]
Under these circumstances, the Board finds that further medical opinion-based on the May 2013 medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would  be helpful in resolving the claim for service connection for PTSD, as well as the claim for service connection for an acquired psychiatric disorder other than PTSD   See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this regard, the AOJ should obtain further opinion from the May 2013 examiner, or, if necessary, from another appropriate mental health professional, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo VA examination if one is deemed necessary in the judgment of the designated mental health professional.
The Veteran is hereby notified that failure to report to any scheduled examination), without good cause, may well result in denial of the claim for service connection.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

Prior to obtaining further medical opinion evidence in connection with these claims,  to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

VA treatment records from the VA Medical Centers (VAMCs) in the Portland Healthcare System have been associated with the electronic claims file-most recently, in March 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted system all outstanding records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The Board additionally notes that the Memorandum Decision indicated that VA must either provide assistance to the Veteran in the form of contact information to those who served with him or provide reasoning as to why such assistance would not be provided.  In this case, the Board finds that such assistance cannot be provided to the Veteran without violating the privacy of other Veterans, who may not want their contact information disclosed to a third party.  The AOJ should provide such explanation to the Veteran on remand.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland Healthcare System all outstanding records of evaluation and/or treatment of the Veteran not already associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization obtain any additional evidence pertinent to the claims.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Additionally, provide the Veteran an explanation concerning why VA will not give him the contact information for other Veterans, with whom he may have served; specifically point out that VA does not provide the private contact information of Veterans when requested as this would violate the expectation of privacy when a Veteran provides the agency their contact information in the context of filing a claim for benefits.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds with information and authorization concerning outstanding private medical evidence, assist him in obtaining such  evidence,  following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the July 2013 examiner an addendum opinion addressing the Veteran's  acquired psychiatric disability(ies)..

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate mental health professional-a psychiatrist or psychologist-based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo VA examination if one is deemed necessary  in the judgment of the mental health professional designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies (to include psychological testing, if appropriate)  should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assault(s) alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that an in-service assault(s) occurred.  In determining such, the examiner must take notice of the Board finding that there was some sort of physical contact between the Veteran and his superior officer.

If the examiner determines that one or more of the claimed in-service assault(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault(s).  In addition, regardless of the likelihood that such assault(s) occurred, the examiner should also make a determination as to whether the Veteran currently has PTSD as a result of the episode of maltreatment described by the Veteran in the service personnel records.  In this regard, the examiner should  take notice of the fact that there appears to have been  some sort of physical contact between the Veteran and his superior officer.

The examiner is instructed that only one or more specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must  explain how the diagnostic criteria are met, to include  comment upon the link between the current symptomatology and the Veteran's verified stressor(s). 

The examiner should also clearly identify all psychiatric disability/ies other than PTSD-to include of anxiety NOS and depression NOS-currently present, or present at any point pertinent to the claim on appeal (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disabilityhad its onset during service,  or is otherwise medically related to service, to include any alleged stressor(s) therein.


In providing the requested  opinions, the examiner's attention is directed to the following evidence in this claims file:

* a November 1968 Captain's Mast proceeding;
* a November 21, 1968 statement from the Veteran (located in the service treatment records);
* the results from the November 22, 1968 discharge examination;
* a November 25, 1968 psychiatric examination report;
* a November 27, 1968 honorable discharge by reason of unsuitability;
* letters from the Veteran written in 1969 (located in the service personnel records), including the Veteran's report of being kicked out of the Navy for reporting "maltreatment";
* a postservice legal history which includes criminal charges for grand theft auto, assault, manufacturing and distributing drugs, and insurance fraud;
* a postservice history which includes the death of his child;
* the preservice history provided by the Veteran to a VA clinician in June 2002 as opposed to the history provided to a VA examiner in October 2003;
* a May 16, 2003 VA clinic assessment of PTSD with a history of depression and anger since an alleged physical assault in service;
* an October 2003 VA PTSD examination report resulting in diagnoses of alcohol dependence, polysubstance dependence and dysthymia, and finding that the Veteran did not meet the criteria for PTSD as the claimed stressors did not meet Criterion A for a stressor which involved a response of fear, helplessness or horror;
* a November 2006 private medical record wherein the Veteran reported being hit in the head with a baseball bat at the age of 35;
* a December 2006 statement from the Veteran's brother;
* VA clinic records in November and December 2006 reflecting assessments of PTSD and depression dating and relating to military experiences;
* a July 2007 VA clinic record wherein the Veteran alleged a period of loss of consciousness due to assault in service;
* the July 25, 2007 VA examiner opinion that the Veteran meets the criteria for a PTSD diagnosis, including Criterion A by experiencing a significant and persistent fear and significant persistent helplessness due to the physical trauma experienced during boot camp; and
* the various diagnoses of record which include nicotine dependence, opioid dependence, cocaine dependence, alcohol dependence, major depressive disorder, depressive disorder NOS, impulse control disorder NOS, mild cognitive impairment, anxiety disorder NOS and antisocial personality disorder.

All examination findings/testing results (if any) along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each remaining claim on appeal in light of all pertinent evidence ( to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



